Katzmann, J.
(dissenting). I respectfully dissent. To give rise to probable cause, an affidavit must contain information allowing the issuing magistrate to determine that the items sought are related to the crime being investigated, and that these items “reasonably may be expected to be located in the place to be searched at the time the search warrant issues.” Commonwealth v. Cinelli, 389 Mass. 197, 213, cert. denied, 464 U.S. 860 (1983). General Laws c. 276, § 1, as amended by St. 1964, c. 557, § 1, provides that upon a determination of probable cause, a court or justice may authorize the search for specified property or articles, including “property or articles which are intended for use, or which are or have been used, as a means or instrumentality of committing a crime . . . .’’In short, the items which are permissible targets of a search are not limited to contraband, but are broader in scope, including evidence of the crime and instrumentalities of the crime. In determining whether an affidavit establishes a sufficient nexus between the place to be searched and the items sought, the affidavit is not to be dissected in a hypertechnical way, but read in a common*655sense fashion. Commonwealth v. Burt, 393 Mass. 703, 714-715 (1985). The issuing judge may rely on normal inferences as well as the type of crime, id. at 715, and “may apply his or her common knowledge” in evaluating an affidavit. Commonwealth v. Fenderson, 410 Mass. 82, 88 (1991).
Putting to one side the question whether drugs would be found in the vehicle, it is respectfully submitted that the affidavit here established probable cause that evidence of the crimes of distribution and possession would be found in the vehicle. Such evidence might include, for example, cash, ledgers, paraphernalia, or residue. See, e.g., United States v. Lamon, 930 F.2d 1183, 1189 (7th Cir. 1991) (drugs and drug paraphernalia). Cf. Commonwealth v. Wilson, 427 Mass. 336, 342-343 (1998) (forensic evidence of homicide). Had the defendant been arrested immediately after the purchase, a warrantless search of the automobile would have been justified. See Commonwealth v. Mantinez, 44 Mass. App. Ct. 513, 519 (1998). The search warrant here, authorized one day after the targeted conduct, and executed five days after the alleged transaction — involving the same vehicle used in the August and September deals — passes muster.
On appeal, the Commonwealth only adverts to the foregoing argument (which it had raised below),1 while pressing the more limited theory, also rejected by the motion judge, that the affidavit supported a probable cause determination that drugs would be stored in the vehicle. That storage issue presents a close question. It would have been far more helpful if the affidavit had set forth in greater detail the circumstances of the drug transaction, the connection of the activity to the vehicle, and what had been observed in the vehicle. Nevertheless, where in a pattern of drug dealing, a place to be searched — such as a vehicle — has itself twice been an instrumentality of a crime, reasonable inference supports a probable cause determination that drugs would be found in the vehicle. See generally United States v. Spearman, 532 F.2d 132, 133 (9th Cir. 1976); United States v. Lamon, 930 F.2d at 1189.

 In its brief, the Commonwealth states: “Strictly speaking, the affiant was required to show only that there was probable cause to believe that evidence of drug distribution or possession with intent to distribute would be found in the SUV upon search.”